Citation Nr: 1752538	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and PTSD.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to March 1970, with service in the Republic of Vietnam.  He was awarded the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that reopened and denied a claim of entitlement to service connection for PTSD.  

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The Board notes that the RO had originally adjudicated the Veteran's claim as entitlement to service connection for PTSD.  However, the medical evidence of record reveals diagnoses of various acquired psychiatric disorders.  Accordingly, the issue has been amended as reflected on the cover page.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).


VETERAN'S CONTENTIONS

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disorder which he attributes to instances of physical assault by other service members, mortar attacks during his deployment to Vietnam, and witnessing the shooting of a civilian during his deployment to Vietnam.  See September 2010 Statement in Support of Claim, October 2010 VA PTSD Examination, March 2013 VA PTSD Examination, April 2011 Notice of Disagreement, February 2013 Statement in Support of Claim, November 2016 Board Hearing Transcript.  Letters provided by his family and friends document that the Veteran experienced symptoms of irritability, anger, short-temper, sleeping difficulties, and increased alcohol intake upon his return from service.  See April 1979 and August 2007 Buddy/Lay Statements.


FACTUAL FINDINGS

1.  A May 2006 rating decision that denied service connection for PTSD was not appealed and no new and material evidence was submitted during the appeal period; the decision is final. 

2.  Some of the evidence received since that prior denial relates to unestablished facts necessary to substantiate the claim.

3.  The Veteran did not report a history of psychiatric symptoms and was not found to have a psychiatric disorder during service. 

4.  At a January 1977 inpatient psychiatric hospitalization at the Crownsville Hospital Center, the Veteran endorsed symptoms of irritability, restlessness, anxiousness, fearfulness, delusions, and hallucinations.  He was diagnosed with an acute schizophrenic episode. 

5.  At a three-month inpatient psychiatric hospitalization from February 1977 to May 1977, at the Washington, DC VA Medical Center, the Veteran continued to endorse hallucinations, suspiciousness, and suicidal ideation.  He was diagnosed with paranoid schizophrenia.  

5.  Post-service treatment records show ongoing treatment since July 2005 for psychiatric problems, diagnosed as anxiety disorder, rule out PTSD, delusional disorder, and depressive disorder, as well as reports of pathological gambling and poor sleep.  The Veteran was assessed with GAF score ranges of 55 to 70.  See July 2005 to February 2013 VA Treatment Records. 

6. The Veteran, his family, and his friends have provided competent and credible lay statements indicating an onset of psychiatric symptoms in service and recurring since.

7. At an October 2010 VA examination, the Veteran reported fatigue, anhedonia, insomnia, and loss of energy.  He also reported that he has flashbacks of witnessing a civilian shooting during his service in Vietnam.  The examiner diagnosed the Veteran with depressive disorder not otherwise specified, PTSD, and a GAF score of 65.  The examiner opined that the Veteran's depressive disorder is related to his present life circumstances.  He also opined that the Veteran's symptoms associated with PTSD and claimed PTSD stressor are not related to service as it is not related to a fear of hostile military or terrorist activity, since the Veteran did not express fear for his life.  See October 2010 VA PTSD Examination.  

8.  At a March 2013 VA examination, the Veteran was diagnosed with an Axis I diagnosis of anxiety disorder not otherwise specified and a GAF score of 67.  The VA examiner determined that although the Veteran has symptoms of PTSD, these symptoms do not meet the requisite criteria for a valid diagnosis of PTSD.  See March 2013 VA PTSD Examination.  The Veteran's anxiety symptoms, however, were determined to be as likely as not related to his reports of stressful circumstances in service.


LEGAL CONCLUSIONS

1.  The May 2006 rating decision that denied the claim of entitlement to service connection for PTSD is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.302; 20.1103 (2017).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.  38 U.S.C. 
§ 5108 (2012); 38 C.F.R. § 3.156(a) (2017).   


3.  The criteria for service connection for anxiety disorder have been met.  
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that post-service treatment records show the Veteran has been diagnosed during the course of the appeal with various psychiatric conditions, including depressive disorder, anxiety disorder, PTSD, and episodic mood disorder.  Initially, there is no dispute as to the existence of a current psychiatric disability, nor is there any real dispute as to in-service incurrence.  The outcome of the case, therefore, turns on whether a psychiatric disorder is related to service.

If the veteran's claimed stressor is related to "fear of hostile military or terrorist activity," and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(3) (2017).  Here, the October 2010 VA examiner opined that the Veteran's PTSD symptoms are not related to a fear of hostile military or terrorist activity, since the Veteran did not express fear for his life.  Furthermore, the March 2013 VA examiner determined that the Veteran's symptoms do not meet the requisite criteria for a valid diagnosis of PTSD.  As such, the Board finds that the Veteran does not have PTSD that is caused or related to service. 

However, for the purposes of establishing service connection for an acquired psychiatric disability, there is no reason to doubt the credibility of the Veteran's hearing testimony and lay statements as they relate to his diagnosis of an anxiety disorder.  Accordingly, the Board finds that the Veteran's reports of in-service assault, witnessing a civilian shooting, and psychiatric symptoms thereafter both competent and credible.  See Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993);  Caluza v. Brown, 7 Vet. App. 498 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).

In addressing why the Veteran's anxiety disorder may be found to be related to service, the Board considers the March 2013 VA medical opinion to carry the greatest probative weight of the entirety of the evidence of record.  

The March 2013 examiner opined that the Veteran's anxiety disorder is at least as likely as not caused by or is a result of his military service.  The examiner explained that the Veteran's symptoms are attributed to the distressing experiences he was exposed to during service.  

The Board finds this opinion to be highly probative, as it reflects consideration of all relevant facts, provided after reviewing the entirety of the claims file.  The examiner provided a detailed rationale for the conclusion reached.  His conclusion is supported by the medical and lay evidence of record, which includes post-service treatment records documenting treatment for psychiatric conditions and lay statements documenting symptoms since the Veteran's discharge from service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

The Board accordingly finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for anxiety disorder is granted.  38 U.S.C. 
§§ 1110, 5107 (2012); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).





ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

Service connection for anxiety disorder is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


